DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/17/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “high refractive index” is a relative term which renders the claim indefinite.  The term “high refractive index” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention. For purpose of examination, said limitations were not considered on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 40, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wold et al.(US 2016/0077361 of record).
Regarding to claim 16, Wold discloses an optical article comprising 
(a) a substrate (1216-fig. 12; par. [0089]),
(b) one colouring component ("absorptive magenta layer", par. [0053]), so as to
colour the substrate, and
(c) coated on the substrate (a), an asymmetric interferential multilayer stack
("multilayer optical film", par. [0004]) comprising at least one absorbing layer (par.
[0135]) which absorbs in the visible region at a wavelength ranging from 380 to 780 nm.
	Regarding to claim 17, Wold discloses the optical article according to claim 16, wherein (b) the colouring component is an absorbing dye or a combination of absorbing dyes (Par.[0074-0075], [0109]).
Regarding to claim 18, Wold discloses the optical article according to claim 17, wherein the colouring component blocks at least 40 % of the light having a wavelength ranging from 500 to 580 nm arriving on said front main face of the substrate (a)(Par.[0075], [0094], [0109]).
Regarding to claim 19, Wold discloses the optical article according to claim 17, wherein the absorbing dye is incorporated directly into (a) the substrate, and/or is incorporated in one coating deposited directly or indirectly at the surface of the substrate (Par. [0074-0075], [0094], [0109]).
Regarding to claim 40, Wold discloses the optical article according to claim 16, further defined as an ophthalmic lens (par.[0089]). 
Regarding to claim 41, Wold discloses the optical article according to claim 18,  a method for treating colorblind or reducing color of functional/selective filtering having high Chroma C* comprising the use of an optical article (Wold discloses the use of the optical article for treating color blind, par.[0001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 20, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wold, as applied to claim 16 above, in view of Apfel et al.(US 3,679,291 of record, hereafter Apfel).
	Regarding to claims 20 and 21, Wold discloses the optical article according to claim 16 above.  However, Wold does not disclose wherein (c) the interferential multilayer stack has a luminous transmittance in the entire visible spectrum (380 to 780 nm) "Tv" ranging from 25 to 75 %.  Apfel is in same field of endeavor and teaches wherein (c) the interferential multilayer stack has a luminous transmittance in the entire visible spectrum (380 to 780 nm) "Tv" ranging from 25 to 75 % (col.9, lines 59-66).  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to apply teaching of Apfel to the device of Wolf for purpose of applying interference filtering to the lens.
	Regarding to claims 23 and 24, Wold discloses the optical article according to claim 16 above.  However, Wold does not disclose wherein the absorbing layer of the (c) asymmetric interferential multilayer stack is a high refractive index; wherein said absorbing layer of the (c) asymmetric interferential multilayer stack comprises at least: one metallic material selected from the metals, or metal nitrides of one or more of Ag, Al, Au, Ba, B, Cd, Ce, Co, Cr, Cu, Fe, Ge, Hf, In, Ir, K, La, Mg, Mn, Mo, Ni, Nd, Nb, Pb, Pd, Pt, Re, Sb,  Se, Si, Sn, Sr, Ta, Ti, Te, TI, V, N, Zn, Zr, or combination thereof; or one absorptive oxide selected from SiO, FeO, Fe2O3, Fe3O4, TiOx, ZnO, MgO, CrOx.  Apfel is in same field of endeavor and teaches wherein the absorbing layer of the (c) asymmetric interferential multilayer stack is a high refractive index; wherein said absorbing layer of the (c) asymmetric interferential multilayer stack comprises at least: one metallic material selected from the metals, or metal nitrides of one or more of Ag, Al, Au, Ba, B, Cd, Ce, Co, Cr, Cu, Fe, Ge, Hf, In, Ir, K, La, Mg, Mn, Mo, Ni, Nd, Nb, Pb, Pd, Pt, Re, Sb,  Se, 2O3, Fe3O4, TiOx, ZnO, MgO, CrOx (col. 5, lines 20-51).  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention, to apply teaching of Apfel to the device of Wolf for purpose of applying interference filtering to the lens.
Regarding to claims 25 and 26, Wold discloses the optical article according to claim 16 above.  However, Wold does not disclose wherein (c) the asymmetric interferential multilayer stack comprises an alternated stack of at least: one first layer corresponding to the absorbing layer, and one second layer composed of at least one dielectric material, and which is different from the absorbing layer; wherein the second layer is made of at least one dielectric material selected from : MgF2, A1203, BaTiO3, Bi203, B203, CeO2, Cr203, Ga203, GeO2, Fe203, 99568276.1- 4 -HfO2, In203, Indium-tin oxide, La203, MgO, Nd203, Nb2O5, Pr203, Sb203, Sc203, SiO, SiO2, SnO2, Ta205, TiO, TiO2, Ti203, Ti305, W03, Y203, Yb203, ZnO, ZrO2; AlF3, BaF2, CaF2, CdF2, CeF3, HfF4, LaF3,LiF, MgF2, NaF, Na3AlF6, Na5A3Fl14, NdF3, PbF2, PrF3, SrF2, ThF4, ZrF4; Si3N4, AIN, or diamond-like carbon, or one mixture thereof.  Apfel is in same field of endeavor and teaches wherein (c) the asymmetric interferential multilayer stack comprises an alternated stack of at least: one first layer corresponding to the absorbing layer, and one second layer composed of at least one dielectric material, and which is different from the absorbing layer; wherein the second layer is made of at least one dielectric material selected from : MgF2, A1203, BaTiO3, Bi203, B203, CeO2, Cr203, Ga203, GeO2, Fe203, 99568276.1- 4 -HfO2, In203, Indium-tin oxide, La203, MgO, Nd203, Nb2O5, Pr203, Sb203, Sc203, SiO, SiO2, SnO2, Ta205, TiO, TiO2, Ti203, Ti305, W03, Y203, Yb203, ZnO, ZrO2; AlF3, BaF2, CaF2, CdF2, CeF3, HfF4, LaF3,LiF, MgF2, NaF, Na3AlF6, Na5A3Fl14, NdF3, PbF2, PrF3, SrF2, ThF4, ZrF4; Si3N4, .

2.	Claims 28, 31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wold, as applied to claim 16 above, in view of Carrega et al.(WO 2017/077358 of record, hereafter Carrega).
	Regarding to claim 28, Wold discloses theoptical article according to claim 16 above with wherein (c) the asymmetric interferential multilayer stack is only coated on a face of the substrate.  However, Wold does not disclose the luminous reflectance on the concave face of the asymmetric interferential multilayer stack, which is the furthest from the substrate, is lower than or equal to 2.5%.  Carrega is in same field of endeavor and teaches the luminous reflectance on the concave face of the asymmetric interferential multilayer stack, which is the furthest from the substrate, is lower than or equal to 2.5% (page 15, lines 37-40).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Carrega to the device of Wold for purpose of applying interference filters on one or both sides of an ophthalmic lens.
Regarding to claim 31, Wold discloses theoptical article according to claim 16 above with wherein (c) the asymmetric interferential multilayer stack is only coated on a face of the substrate.  However, Wold does not disclose the luminous reflectance on the concave face of the asymmetric interferential multilayer stack, which is the nearest from the substrate, is lower than or equal to 2.5%.  Carrega is in same field of endeavor and teaches the luminous reflectance on 
Regarding to claim 34, Wold discloses theoptical article according to claim 16 above with wherein (c) the asymmetric interferential multilayer stack is only coated on a face of the substrate.  However, Wold does not disclose the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.5%.  Carrega is in same field of endeavor and teaches the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.5% (page 15, lines 37-40).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Carrega to the device of Wold for purpose of applying interference filters on one or both sides of an ophthalmic lens.
Regarding to claim 37, Wold discloses theoptical article according to claim 16 above with wherein (c) the asymmetric interferential multilayer stack is only coated on a face of the substrate.  However, Wold does not disclose the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.5%.  Carrega is in same field of endeavor and teaches the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.5% (page 15, lines 37-40).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Carrega to the device of Wold for purpose of applying interference filters on one or both sides of an ophthalmic lens.

Allowable Subject Matter
1.	Claims 22, 27, 29, 30, 32, 33, 35, 36, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 22) wherein (c) the interferential multilayer stack has a luminous transmittance in the entire visible spectrum (380 to 780 nm) "Tv" ranging from 40 to 55 %; (claim 27) wherein the second layer is made of SiO2; (claim 29) wherein the luminous reflectance on the concave face of the asymmetric interferential multilayer stack, which is the furthest from the substrate, is lower than or equal to 2.0 %; (claim 32) wherein the luminous reflectance on the concave face of the asymmetric interferential multilayer stack, which is the nearest from the substrate, is lower than or equal to 2.0 %; (claim 35) wherein the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.0 %; (claim 38) wherein the luminous reflectance on the concave faces of these asymmetric interferential multilayer stacks is lower than or equal to 2.0%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872